
	

114 HR 2794 IH: Strengthen and Unite Communities with Civics Education and English Development Act of 2015
U.S. House of Representatives
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2794
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2015
			Mr. Honda (for himself, Mr. Vargas, Ms. Brown of Florida, Mr. Cárdenas, Mr. Sablan, Mr. Johnson of Georgia, Mr. Gutiérrez, Mr. Grijalva, Ms. Lee, Mr. Ellison, Mr. Takai, Mr. Quigley, Mr. McGovern, Ms. Bordallo, Ms. Judy Chu of California, Ms. Lofgren, and Mr. Takano) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To strengthen and unite communities through English literacy and civics education, and for other
			 purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Strengthen and Unite Communities with Civics Education and English Development Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Expanding English literacy, U.S. history, and civics education
					Sec. 101. Increased investment in English literacy, U.S. history, and civics education under the
			 Adult Education and Family Literacy Act.
					Sec. 102. Definitions of English language learner.
					Title II—Building Stronger Communities Through Integration
					Sec. 201. Office of Citizenship and Immigrant Integration.
					Sec. 202. Grants to States.
					Sec. 203. Authorized activities.
					Sec. 204. Reporting and evaluation.
					Sec. 205. Authorization of appropriations.
					Title III—Supporting English language acquisition and adult education in the workforce
					Sec. 301. Credit for employer provided adult English literacy and basic education programs.
					Sec. 302. Presidential Award for Business Leadership in Promoting United States Citizenship.
					Title IV—Celebrating the Contributions of Immigrants and New Americans
					Sec. 401. New citizens award program.
				
 2.FindingsThe Congress finds the following: (1)According to the U.S. Census, there are presently more than 41.3 million foreign-born residents living in the United States, including 3 million refugees.
 (2)Over half, or 50.8 percent, of the total foreign-born population reports speaking English less than very well. (3)Limited English proficiency limits the employment prospects of these individuals and makes it more difficult to civically engage new immigrants.
 (4)Moreover, according to a study by the Migration Policy Institute, in 2008, there were more than 1.3 million college-educated immigrants unemployed or working in unskilled jobs.
 (5)This results in a loss in worker productivity, loss of income tax revenue, added cost of greater dependence on social services, and undermines the Nation’s ability to attract skilled immigrants.
 (6)A proactive integration policy for new immigrants and refugees at the State and local levels will maximize the benefits immigrants bring to our Nation.
			IExpanding English literacy, U.S. history, and civics education
			101.Increased investment in English literacy, U.S. history, and civics education under the Adult
			 Education and Family Literacy Act
 (a)Integrated English literacy and civics education programSection 203 of the Adult Education and Family Literacy Act (29 U.S.C. 3272) is amended— (1)by redesignating paragraphs (13) through (17) as paragraphs (14) through (18), respectively; and
 (2)by inserting after paragraph (12), the following:  (13)Integrated English literacy, U.S. history, and civics education programThe term integrated English literacy, U.S. history, and civics education program means a program of instruction designed to help an English language learner achieve competence in English through contextualized instruction on the rights and responsibilities of citizenship, naturalization procedures, civic participation, and United States history and government to help such learner acquire the skills and knowledge to become an active and informed parent, worker, and community member..
 (b)State leadership activitiesSection 223(a)(1) of the Adult Education and Family Literacy Act (29 U.S.C. 3303(a)(1)) is amended by inserting after subparagraph (D) the following:
					
 (E)Technical assistance for grant applications of faith- and community-based organizations.. (c)National leadership activitiesSection 242(c) of the Adult Education and Family Literacy Act (29 U.S.C. 3332(c)) is amended—
 (1)in paragraph (1)(A), by inserting and integrated English literacy, U.S. history, and civics education programs before , based on scientific evidence; and (2)in paragraph (2)—
 (A)in subparagraph (C), by striking activities, in the matter preceding clause (i) and inserting and integrated English literacy, U.S. history, and civics education programs,; (B)in subparagraph (C)(vii)(III), by inserting integrated English literacy, U.S. history, and civics education programs and before workplace; and
 (C)in subparagraph (D)— (i)in clause (i), by inserting and integrated English literacy, U.S. history, and civics education programs before the semicolon at the end;
 (ii)in clause (iii), by striking and after the semicolon; (iii)in clause (iv), by inserting and after the semicolon; and
 (iv)by adding at the end the following:  (v)the extent to which integrated English literacy, U.S. history, and civics education programs carried out under section 244 lead participants in such programs to increase their civic participation and, if applicable, lead such participants to become United States citizens;.
 (d)Integrated English literacy, U.S. history, and civics educationSubtitle D of the Adult Education and Family Literacy Act (29 U.S.C. 3331 et seq.) is amended by adding at the end the following:
					
						244.Integrated English literacy, U.S. history, and civics education programs
 (a)Program authorizedFrom funds appropriated to carry out this section, the Secretary shall award grants to States, from allocations under subsection (b), for integrated English literacy, U.S. history, and civics education programs.
							(b)Allocations
 (1)In generalSubject to paragraph (2), from the amount appropriated under subsection (c) for a fiscal year, the Secretary shall allocate—
 (A)65 percent of such amount to States on the basis of a State's need for integrated English, U.S. history, and civics education programs, as determined by calculating each State's share of a 10-year average of the data compiled by the Office of Immigration Statistics of the Department of Homeland Security, for immigrants admitted for lawful permanent residence for the 10 most recent years; and
 (B)35 percent of such amount to the States on the basis of whether the State experienced growth, as measured by the average of the 3 most recent years for which data compiled by the Office of Immigration Statistics of the Department of Homeland Security are available, for immigrants admitted for lawful permanent residence.
 (2)MinimumNo State shall receive an allocation under paragraph (1) in an amount that is less than $60,000. (c)DefinitionThe term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Commonwealth of the Northern Mariana Islands, American Samoa, and the United States Virgin Islands.
 (d)Authorization of appropriationFor the purpose of carrying out this section, there are authorized to be appropriated $200,000,000 for fiscal year 2016, $250,000,000 for fiscal year 2017, and $300,000,000 for fiscal year 2018..
				102.Definitions of English language learner
 (a)Elementary and Secondary Education Act of 1965Section 9101(25) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(25)) is amended by striking the matter preceding subparagraph (A) and inserting the following:
					
 (25)English language learnerThe term English language learner means an individual—. (b)ReferencesAny reference in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) to an individual who is limited English proficient shall be construed to refer to an English language learner.
				IIBuilding Stronger Communities Through Integration
			201.Office of Citizenship and Immigrant Integration
				(a)Establishment of the Office of Citizenship and Immigrant Integration
 (1)In generalThere is established in the Executive Office of the President an Office of Citizenship and Immigrant Integration. There shall be a Chief of the Office of Citizenship and Immigrant Integration who shall head the office.
 (2)Conforming amendmentSection 451(f) of the Homeland Security Act of 2002 (6 U.S.C. 271(f)) is repealed. (b)FunctionsThe Office of Citizenship and Immigrant Integration shall be responsible for—
 (1)establishing national goals for introducing new Americans into the United States and measuring the degree to which such goals are met;
 (2)assessing and coordinating Federal policies, regulations, task forces, and commissions related to introducing immigrants into the United States;
 (3)continuing with the efforts of the Task Force on New Americans established under Executive Order No. 13404 to facilitate a dialogue among Federal agencies, make recommendations to the President of the United States, and follow through with initiatives administered by the Task Force under the authority of such Executive order;
 (4)serving as a liaison and intermediary with State and local governments and other entities to assist in establishing local goals, task forces, and councils to assist in introducing immigrants to the United States;
 (5)coordinating with other Federal agencies to provide information to State and local governments on the demand for English acquisition programs and best practices in place on the Federal and State level for aliens who have recently arrived in the United States;
 (6)assisting States in coordinating activities with the grant program carried out under title III of the Strengthen and Unite Communities with Civics Education and English Development Act of 2015; and
 (7)promoting instruction and training on citizenship responsibilities for aliens interested in becoming naturalized citizens of the United States, including the development of educational materials for such aliens.
					(c)Donations
 (1)Acceptance of donationsThe Chief of the Office of Citizenship and Immigrant Integration may accept monetary and in-kind donations to support the activities described in subsection (b).
 (2)Dedication of fundsNotwithstanding any other provision of law— (A)any funds donated to the Office of Citizenship and Immigrant Integration to support the activities described in subsection (b) shall be deposited entirely into an account established for such purpose;
 (B)the funds contained in such account shall be used solely to support such activities; and (C)funds that were not donated for the exclusive purpose of supporting such activities may not be deposited into such account.
 (d)Report to CongressThe Chief of the Office of Citizenship and Immigrant Integration shall submit a biennial report to the authorizing Committees in Congress that describes the activities of the office.
				202.Grants to States
 (a)Authority To Provide GrantsSubject to subsections (c) and (d), the Chief of the Office of Citizenship and Immigrant Integration is authorized to provide competitive grants to States to form State New American Councils as described in subsection (b) to carry out activities described in section 203.
 (b)State new American councilsA State New American Council shall consist of not less than 15 and not more than 19 individuals from the State and shall include, to the extent practicable, representatives from the following sectors:
 (1)Business. (2)Faith-based organizations.
 (3)Civic organizations. (4)Philanthropic leaders.
 (5)Nonprofit organizations, including those with experience working with immigrant communities. (6)Representatives from key education stakeholders, such as State educational agencies, local educational agencies, community colleges, teachers, or organizations representing teachers and other employees.
 (7)Representatives of State adult education offices. (8)Representatives of State or local public libraries.
 (9)Representatives of statewide or local government officials. (c)Waiver of requirement (1)Authority to grantThe Chief of the Office of Citizenship and Immigrant Integration may award a grant under subsection (a) to a State without requiring the State to form a State New American Council if the Chief determines that the State is carrying out similar statewide initiatives to introduce immigrants into the State and into the United States.
 (2)GuidelinesThe Chief shall establish guidelines for awarding grants to States described in paragraph (1). (d)Grants to local governmentsThe Chief of the Office of Citizenship and Immigrant Integration may provide a grant under subsection (a) to a local government at the discretion of the Chief.
 (e)ApplicationTo be eligible to receive a grant under this section, an applicant shall submit an application to the Chief of the Office of Citizenship and Immigrant Integration at such time, in such manner, and containing such information as the Chief may reasonably require. Such application shall include—
 (1)if the applicant is a State seeking to form a State New American Council, an assurance that such State New American Council will meet the requirements of subsection (b);
 (2)the number of immigrants in the State in which the applicant is located; (3)a description of the challenges in introducing new Americans in the State and local community; and
 (4)any other information that the Chief may reasonably require. (f)DurationA grant awarded under subsection (a) shall be for a period of 5 years.
 (g)PriorityPriority shall be given to grant applications that— (1)use matching funds, from non-Federal sources, which may include in-kind contributions; and
 (2)demonstrate collaboration with private entities to achieve the goals of their comprehensive plan. (h)Additional considerationAdditional consideration shall be given to grant applications submitted by States with a large increase in the population of immigrants over the previous 10 years relative to past migration patterns, based on data compiled by the Office of Immigration Statistics of the Department of Homeland Security.
 (i)Grant amountThe amount of a grant awarded under subsection (a) shall be not less than $500,000 and not more than $5,000,000 for each fiscal year.
				(j)Reservations
 (1)NationalThe Chief of the Office of Citizenship and Immigrant Integration shall reserve not more than 1 percent of the amount appropriated to carry out this section for such Office, including the evaluation of funds distributed.
 (2)StatesA State awarded a grant under subsection (a) may reserve not more than 10 percent of such grant amount for the creation and operation of the State New American Council.
					203.Authorized activities
 (a)Mandatory activitiesA grant awarded under section 202(a) shall be used— (1)to develop, implement, expand, or enhance a comprehensive plan to introduce new immigrants into the State, including the increase in English literacy, U.S. history, and civics education;
 (2)to provide subgrants to local communities as described in subsection (c); (3)if the grant is awarded to a State to form a State New American Council, to convene meetings of the State New American Council not less frequently than once each quarter;
 (4)to disseminate best practices and other information compiled by the Office of Citizenship and Immigrant Integration that pertains to effective programs for English acquisition and civics education; and
 (5)to convene public hearings not less frequently than once each year to report on the activities carried out by such grant.
 (b)Permissible activitiesA grant awarded under section 202(a) may be used— (1)to solicit and disseminate solutions and remedies to the challenges of introducing new Americans in the State or municipality in which the grant is awarded;
 (2)to provide technical assistance, training, or coordination for State or local agencies to improve programs to introduce new Americans into the United States, such as English literacy, U.S. history, and civics education;
 (3)to review and develop strategies to expand distance learning as a method of instruction for English literacy, U.S. history, and civics education and available technological programs that may supplement or supplant quality classroom instruction;
 (4)to coordinate with entities of other States engaged in activities under this title or other activities to introduce new Americans into the State or community; and
 (5)to develop materials focused on preparation for the naturalization test, engage in outreach and educational activities on the naturalization process, and provide assistance to immigrants with the naturalization application, where appropriate.
					(c)Subgrants to local communities
 (1)Requirement to awardA grant under section 202(a) shall be used to award competitive subgrants— (A)to entities of local governments and faith-based community organizations to assist communities with local efforts to introduce new Americans into the community; and
 (B)to support the work of community organizations and academic institutions assisting— (i)immigrants who were educated abroad gain the necessary credentials to practice their profession in the United States; and
 (ii)skilled immigrants through— (I)capacity and identification and assessment;
 (II)educational case management; (III)educational interventions; and
 (IV)discharge and job placement. (2)Authorized activitiesSubgrants shall be awarded under paragraph (1) to entities of local governments for use to carry out activities in accordance with—
 (A)a comprehensive plan described in subsection (a)(1); and (B)any guidance provided by the Chief of the Office of Citizenship and Immigrant Integration.
 (3)Subgrant amountThe amount of a subgrant awarded under this subsection shall be not less than $100,000 and not more than $600,000 for a fiscal year.
					204.Reporting and evaluation
				(a)Reporting requirement
 (1)In generalEach entity awarded a grant under section 202(a) shall submit a report annually to the Office of Citizenship and Immigrant Integration that—
 (A)describes the activities of the State New American Council and subgrant recipients and how these activities meet the goals of—
 (i)the Chief of the Office of Citizenship and Immigrant Integration; and (ii)the comprehensive plan described in section 203(a)(1); and
 (B)describes the geographic areas being served, the number of immigrants in such areas, and the primary languages spoken there.
 (2)Other requirementsThe Chief of the Office of Citizenship and Immigrant Integration may set out other requirements as the Chief sees fit in order to—
 (A)impose accountability; and (B)measure the outcomes of the activities carried out with grants awarded under section 202(a).
 (b)Annual evaluationThe Chief of the Office of Citizenship and Immigrant Integration shall conduct an annual evaluation of the grant program established under this title and use such evaluation—
 (1)to improve the effectiveness of programs carried out by the Chief; (2)to assess future needs of immigrants and of State and local governments related to immigrants;
 (3)to determine the effectiveness of such grant program; and (4)to ensure that the grantees and subgrantees are acting within the scope and purpose of this title.
 205.Authorization of appropriationsThere are authorized to be appropriated to carry out this title $100,000,000 for each of the fiscal years 2016 through 2021.
			IIISupporting English language acquisition and adult education in the workforce
			301.Credit for employer provided adult English literacy and basic education programs
 (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by adding at the end the following:
					
						45S.Employer-provided adult English literacy and basic education programs
 (a)In generalFor the purposes of section 38, the credit determined under this section with respect to any employer for the taxable year is an amount equal to 20 percent of qualified education program expenses, or no more than $1,000 per full-time employee participating in the qualified education program.
 (b)Qualified education program expensesFor purposes of this section: (1)In generalThe term qualified education program expenses means expenses paid or incurred by an employer to make available qualified education to employees of the employer, who are English language learners or have not received a secondary school diploma, or its recognized equivalent, or who lack sufficient mastery of basic educational skills to enable the individuals to function effectively in society.
 (2)Qualified educationThe term qualified education means adult education and literacy activities provided— (A)by an eligible provider which for the fiscal year ending during the employer’s taxable year receives Federal funds under section 231 of the Adult Education and Family Literacy Act (29 U.S.C. 3321) for adult education and literacy activities, or
 (B)in curriculum approved by the Department of Education, the Employment and Training Administration of the Department of Labor, or in current use by a Federal agency.
 (3)Eligible provider; adult education and literacy activitiesThe terms eligible provider, and adult education and literacy activities shall have the respective meanings given to such terms in section 203 of the Adult Education and Family Literacy Act (29 U.S.C. 3272).
 (4)English language learnerThe term English language learner shall have the same meaning given to such term in section 9101(25) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(25)), as amended by section 102(b)(1) of the Strengthen and Unite Communities with Civics Education and English Development Act of 2015.
 (c)Special rulesFor purposes of this section: (1)Full-time employmentAn employee shall be considered full-time if such employee is employed at least 30 hours per week for 25 or more calendar weeks in the taxable year.
 (2)Aggregation ruleAll persons treated as a single employer under subsection (a) or (b) or section 52, or subsection (m) or (o) of section 414, shall be treated as one person.
 (d)Denial of double benefitNo deduction or credit shall be allowed under any other provision of this chapter for any amount taken into account in determining the credit under this section.
 (e)Election To have credit not applyA taxpayer may elect (at such time and in such manner as the Secretary may by regulations prescribe) to have this section not apply for any taxable year.
							.
 (b)Credit To be part of general business creditSubsection (b) of section 38 of such Code (relating to current year business credit) is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:
					
 (37)the adult English literacy and basic education programs credit determined under section 45Q. . (c)Treatment of possessions (1)Payments to possessions (A)Mirror code possessionThe Secretary of the Treasury shall pay to each possession of the United States with a mirror code tax system amounts equal to the loss to that possession by reason of the application of section 45S of the Internal Revenue Code of 1986 (as added by this section). Such amounts shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession.
 (B)Other possessionsThe Secretary of the Treasury shall pay to each possession of the United States which does not have a mirror code tax system amounts estimated by the Secretary of the Treasury as being equal to the aggregate benefits that would have been provided to taxpayers such possession by reason of the application of section 45S of such Code (as so added) if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply with respect to any possession of the United States unless such possession has a plan, which has been approved by the Secretary of the Treasury, under which such possession will promptly distribute such payments to the taxpayers of such possession.
 (2)Coordination with credit allowed against United States income taxesThe credit allowed against United States income taxes for any taxable year under section 38 of such Code to any taxpayer shall be reduced by the amount of any credit (or other tax benefit described in paragraph (1)(B)) allowed to such person against income taxes imposed by the possession of the United States by reason of this subsection for such taxable year.
					(3)Definitions and special rules
 (A)Possession of the United StatesFor purposes of this subsection, the term possession of the United States includes American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United States Virgin Islands.
 (B)Mirror code tax systemFor purposes of this subsection, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States.
 (C)Treatment of paymentsFor purposes of section 1324(b)(2) of title 31, United States Code, the payments under this subsection shall be treated in the same manner as a refund due from the credit provisions described in such section.
 (d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the such Code is amended by adding at the end the following new item:
					
						
							45S. Employer-provided adult English literacy and basic education programs.
						
						.
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015. 302.Presidential Award for Business Leadership in Promoting United States Citizenship (a)EstablishmentThere is established the Presidential Award for Business Leadership in Promoting United States Citizenship (referred to in this section as the Presidential Citizenship Award), which shall be awarded to companies and other organizations that make extraordinary efforts in assisting their employees and members to learn English and increase their understanding of United States history and civics.
				(b)Selection and presentation of award
 (1)SelectionThe President shall periodically award the Presidential Citizenship Award to large and small companies and other organizations described in subsection (a) after reviewing recommendations to the President with respect to such award by the Secretary of Homeland Security and the Secretary of Commerce.
 (2)PresentationThe presentation of the Presidential Citizenship Award shall be made by the President, or a designee of the President, in conjunction with an appropriate ceremony.
					IVCelebrating the Contributions of Immigrants and New Americans
			401.New citizens award program
 (a)EstablishmentThere is established a new citizens award program to recognize citizens who— (1)have made an outstanding contribution to the United States; and
 (2)are naturalized during the 10-year period ending on the date of such recognition. (b)Presentation authorized (1)In generalThe President is authorized to present a medal, in recognition of outstanding contributions to the United States, to citizens described in subsection (a).
 (2)Maximum number of awardsNot more than 10 citizens may receive a medal under this section in any calendar year.  